[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter involves a claim for fuel oil and service, which was filed in the Small Claims Court. The matter claimed that the defendant owed the plaintiff $363.38.
The matter was duly transferred to the regular docket. The CT Page 1172 defendant filed an answer and special defenses. The defendant also filed a counterclaim of three counts.
Having heard the matter, the court finds the issues for the plaintiff on the complaint and on the special defenses, and further finds for the plaintiff on all three counts in the counterclaim.
The plaintiff may recover $363.38 and $2.80 interest, and may tax the sum of $1000.00 as a reasonable attorney's fee, as part of its costs.
Robert P. Burns, Judge